Citation Nr: 0332888	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  96-00 166A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for vertigo.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to an effective date prior to February 12, 
1992, for the grant of service connection for residuals of a 
medial collateral ligament strain of the left knee.

4.  Entitlement to an increased rating for residuals of a 
medial collateral ligament strain of the left knee, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Washington, D.C. 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the rating issues on appeal.  The liberalizing 
provisions of the VCAA and some of the implementing 
regulations are applicable the veteran's claim to reopen.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record does not reflect that the RO has yet complied with 
the notification requirements of the VCAA and the 
implementing regulations relevant to any of the issues on 
appeal.  

Moreover, it appears that prior to Board consideration, 
factual development is warranted with respect to the rating 
issues in appellate status.  A veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (April 7, 1995), published at 60 
Fed. Reg. 43,186 (1995).  In this case the last examinations 
of record were conducted in June and July 2000, respectively.  
Since that time the veteran has complained of worsening 
hearing acuity and has also reported that he experiences more 
severe and more frequent left knee symptoms.  Thus, 
contemporary examinations are indicated.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the veteran 
should be informed that he should submit 
or identify medical evidence of a nexus 
between vertigo and his active service or 
any service-connected disability, 
evidence that his claim of entitlement to 
service connection for left knee 
disability was filed prior to 
February 12, 1992; and medical evidence 
showing that his left knee disability and 
hearing loss disabilities more nearly 
approximate the criteria for a higher 
rating than the criteria for the assigned 
ratings.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  In any event, the RO should 
associate with the claims files any 
contemporary records of VA treatment or 
evaluation for left knee disability, 
hearing loss or vertigo.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA orthopedic examination of the left 
knee.  The claims folders must be made 
available to and reviewed by the examiner 
and any necessary studies should be 
conducted.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left knee disability.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the 
veteran's left knee.  The examiner should 
also determine if the knee locks and if 
so the frequency of the locking.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The rationale for all opinions expressed 
should also be provided.

4.  The veteran should be afforded a VA 
audiologic examination to determine the 
current severity of his bilateral hearing 
loss.  The examination report should 
include an interpreted report of decibel 
losses at 1000, 2000, 3000 and 4000 
Hertz, and the average decibel loss in 
each ear, and should also include a 
report of demonstrated speech recognition 
percentages based on Maryland CNC 
testing.  

5.  The RO should then undertake any 
other development it determines to be 
indicated.

6.  After the above has been completed, 
to the extent possible, the RO should 
readjudicate the issues on appeal.  With 
respect to the veteran's claim of 
entitlement to an increased rating for 
left knee disability, the RO should 
include consideration of the propriety of 
separate ratings for arthritis and 
instability pursuant to VAOPGCPREC 9-98 
(August 14, 1998), published at 63 Fed. 
Reg. 56,704 (1998) and VAOPGCPREC 23-97 
(July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997), if applicable.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 


							(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


